Citation Nr: 1041151	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from January 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was remanded by the Board in June 2008 and May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted a May 2010 statement and audiology report 
from a private audiologist.  Although the Veteran's 
representative waived RO review of the newly submitted evidence, 
the private audiological report is not in a format that allows 
the Board to rate the Veteran's left ear hearing loss according 
to the rating schedule.  Furthermore, the private audiologist 
stated that the Veteran's hearing had undergone a significant 
decrease when compared to the prior VA audiological examination 
reports in the claims file.  Because there is evidence that the 
Veteran's left ear hearing loss has increased in severity, a new 
VA audiological examination should be obtained.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (where appellant complained 
of increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for another 
examination).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the continued 
existence or the current severity of a disability.  See 38 C.F.R. 
§ 3.327(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
hearing loss.  All indicated studies should 
be performed.  The examiner is specifically 
requested to fully describe the functional 
effects caused by the Veteran's left ear 
hearing loss disability.  The examiner is 
also asked to examine the May 3, 2010 private 
audiogram and list the puretone thresholds 
shown for each ear at 500, 1000, 2000, 3000, 
and 4000 Hertz.  The claims file must be made 
available to the examiner for review.

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim of entitlement to an initial 
compensable evaluation for left ear hearing 
loss.  The RO should discuss whether or not 
the Veteran's claim should be referred for an 
extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Issue an appropriate 
supplemental statement of the case (SSOC) 
showing consideration of all evidence 
received subsequent to the October 2009 SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


